DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites “wherein at least a part of the dividing wall is positioned to be deflected in the direction of the feed zone so that a quantitative ratio of the first stream to the second stream satisfies the following Equation 1: N1/(N1+N2)=X wherein, N1 is the flow rate of the first stream, N2 is the flow rate of the second stream, and X is 0.3 to 0.5.” 
The term “positioned to be deflected in the direction of the feed zone” is interpreted as meaning --deflected in the direction of the feed zone--. It would be unreasonable to interpret “positioned to be deflected” as meaning --positioned so as to be capable of being deflected--. Everything, including massive objects such as stars and planets, can be deflected given the right tools and/or sufficient brute force. Thus, interpreting “positioned to be deflected” as meaning --positioned so as to be capable of being deflected-- would be unreasonable, as such an interpretation would render the term “positioned to be deflected” essentially meaningless.   
In view of the forgoing, the above limitation requires that at least part of the dividing wall is deflected, e.g. angled or otherwise biased, in the direction of the feed zone relative to the remainder of the dividing wall in a manner such that X is equal to 0.3 to 0.5.
Examiner notes that a dividing wall that symmetrically divides the column would be positioned such that X = 0.5. However, such a column would NOT satisfy the limitation of claim 1 regarding the dividing wall being “positioned to be deflected”, as a dividing wall which merely symmetrically divides a column is NOT “positioned to be deflected” as claimed. Similarly, a straight, vertically oriented dividing wall which is merely placed closer to the feed relative to center of the column, e.g. such that X=0.3, would NOT satisfy the limitation of claim 1 the dividing wall being “positioned to be deflected”.
Claim 1 recites “wherein the dividing wall includes, a first wall adjacent to the column top zone and relatively adjacent to an inner wall of the feed zone on the basis of a virtual vertical plane that symmetrically partitions the main column”. 
This limitation requires that the dividing wall include a first wall portion at the top thereof which is closer to the feed of the column than the virtual vertical plane that symmetrically partitions the main column is to the same feed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
With regard to claim 1: In line 6, replace “wherein the dividing wall distillation column comprising” with --wherein the divided wall distillation column comprises--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the step of fractionally distilling a crude product containing vinylidene dichloride" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
	To overcome this rejection, Applicant should amend "the step of fractionally distilling a crude product containing vinylidene dichloride" to recite --a step of fractionally distilling a crude product containing vinylidene dichloride--.
Claim 1 recites the limitation "the dividing wall distillation column" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	To overcome this rejection, Applicant should amend “the dividing wall distillation column" to recite --a dividing wall distillation column--.
Claim 1 recites the limitation " the fractional distillation of a crude product containing vinylidene dichloride (1,1- dichloroethylene)" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.
	To overcome this rejection, Applicant should amend “the fractional distillation of a crude product containing vinylidene dichloride (1,1- dichloroethylene)" to recite --fractional distillation of a crude product containing vinylidene dichloride (1,1- dichloroethylene)--.
Claim 1 recites the limitation "the vertical axis" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
	To overcome this rejection, Applicant should amend “the vertical axis" to recite --the vertical plane--.
	Claims 2-5 are rejected due to their dependency on indefinite claim 1.
Claim 2 recites the limitation "the above step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	To overcome this rejection, Applicant should amend “the above step" to recite --the step of fractionally distilling the crude product--.
Claim 2 recites the limitation "the operating pressure of the main column" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	To overcome this rejection, Applicant should amend “the operating pressure of the main column" to recite --an operating pressure of the main column--.
Claim 3 recites the limitation "the content of the vinylidene dichloride” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, it is unclear what stream has the claimed content of vinylidene dichloride. In other words, it is unclear if said “content of the vinylidene dichloride” is the content of vinylidene dichloride in the “crude product”, or if said content is the content of vinylidene dichloride in some other stream, e.g. a product stream.
Applicant should amend claim 3 to recite --a content of vinylidene dichloride-- in place of “the content of the vinylidene dichloride”, while also the clarifying what stream comprises said content. 
Claim 3 recites the limitation "the total weight of the crude product" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	To overcome this rejection, Applicant should amend “the total weight of the crude product" to recite --a total weight of the crude product--.
Claim 4 recites the limitation "the above step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	To overcome this rejection, Applicant should amend “the above step" to recite --the step of fractionally distilling the crude product--.
Claim 4 recites the limitation "the temperature of the column top zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	To overcome this rejection, Applicant should amend “the temperature of the column top zone" to recite --a temperature of the column top zone--.
Claim 4 recites the limitation " the temperature of the column top zone excluding the first column of the uppermost plate of the main column is 10°C or more and 45°C or less" in lines 2-4.  
There is insufficient antecedent basis for “the first column” and “the uppermost plate of the main column”, as well as “the first column of the uppermost plate of the main column”.
It is unclear what “the first column” is meant to refer to.
Furthermore, it is unclear how one should interpret the phrase “the column top zone excluding the first column of the uppermost plate of the main column”.
Applicant should amend claim 4 to clarify the scope of the limitation in question, while also ensuring that said limitation does not contain an language lacking antecedent basis.
Claim 4 recites the limitation "the temperature of the portion adjacent to the first column" in line 5.
There is insufficient antecedent basis for "the temperature of the portion adjacent to the first column", as well as “the portion adjacent to the first column”. If it were not for the recitation of “the first column” in line 3 of claim 4, “the first column” in line 5 would also lack antecedent basis”. It is noted that “the first column: in line 3 of claim 4 lacks antecedent basis.
It is unclear what “the first column” is meant to refer to.
Because the scope of “the first column” is unclear, it is also unclear what “the portion adjacent to the first column” is meant to refer to.
	Applicant should amend claim 4 to clarify as appropriate. 
Claim 5 recites the limitation "the above step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	To overcome this rejection, Applicant should amend “the above step" to recite --the step of fractionally distilling the crude product--.
Claim 5 recites the limitation "the temperature of the column bottom zone” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	To overcome this rejection, Applicant should amend “the temperature of the column bottom zone " to recite --a temperature of the column bottom zone--.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is drawn to a method of using a dividing wall column for distilling a feed stream, i.e. the claimed “crude product”, containing vinylidene dichloride, wherein the dividing wall column of claim 1 is substantially identical to the dividing wall column as claimed in claim 1 of parent application 16/649,704, now US patent 11,219,840. 
The dividing wall as claimed in claim 1 of parent application 16/649,704 has been found to be novel and non-obvious over the prior art of record (see Notice of Allowance mailed 9/3/2021 in parent application 16/649,704). Because the method of present claim 1 uses a dividing wall column substantially identical to that of the parent application 16/649,704, now US patent 11,219,840, present claim 1 is novel and non-obvious over the prior art for at least the same reasons as claim 1 of parent application 16/649,704. For further details, see Examiner’s reasons for allowance as set forth in the Notice of Allowance mailed 9/3/2021 in parent application 16/649,704.
Examiner notes that the present Application is filed as a divisional of parent application 16/649,704, now US patent 11,219,840, and is directed to an invention that was non-elected in the prosecution of said parent Application. Therefore, the present Application is not subject to double patenting rejections over US patent 11,219,840.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772